On Application for Rehearing.
PER CURIAM.
The decree heretofore handed down herein, having failed to make provision for carrying out the following findings of the opinion, to wit:
“The evidence shows that plaintiff inherited a mule and a mare; that her husband traded the mare for two mules, and $50; that one of these mules was sold to Mr. Steve Gore for $125; that the other of these mules was traded to Mr. Will Tarver for a horse and $75, for which sum Mr. Tarver gave his note; and that this horse was afterwards sold to Mr. Lee Tarver; and that plaintiff has received nothing from these transactions.
“The evidence does not show whether the Will Tarver $75 note was ever paid; nor what use the $125 and $50 were put to. Under these cir-. eumstances, we can only give plaintiff judgment for the mules, and reserve her rights against the community for the other items.
“Plaintiff alleges that shortly after her marriage her father gave her three cows and calves,, worth $25 each, and a horse worth $75, and $50 in cash; and that she turned over these things to her husband, who used them for the benefit of the community; and that therefore the community owes her these amounts.
“And the right to claim either the three cows *935and calves, and their progeny, given plaintiff by her father, or their value, and also the right to claim the Will Tarver $75 note or the amount thereof if already paid, must be reserved”
—it is ordered that the said decree be amended by increasing by $50 the money part of said decree, by reserving to plaintiff the right to claim from the community of acquets and gains once existing between her and her deceased husband the mule inherited b.y ¡her; the $40 received in the trade made of the mare for two mules and $50; the $125 for which one of these two mules wa,s sold to Mr. Steve Gore; the $75 note of Will Tarver; the price of the horse sold to Lee Tarver; the three cows and calves and the horse given to plaintiff by her father shortly after her marriage, or the value thereof, in the event the same were sold or have died.
And it is further ordered that the right be reserved to the defendant to apply for a rehearing within the legal delays from the present amendment of the decree herein; and that in all other respects the applications for a rehearing herein be denied.